Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Exemplary references include:
a) Li (US 2017024311): "Embodiments of the present disclosure provide a voiceprint login method based on artificial intelligence, including: S1, receiving a login request of a user, and obtaining user information of the user; S2, generating a login string, and replacing at least one character of the login string according to character replacement reference information corresponding to the user information; S3, providing the login string after replacement to the user, and receiving speech information of the user reading the login string; and S4, performing a login authentication on the user according to the speech information of the user reading the login string." (par. 0019).
b) Fu (US 20140259138): "If the logon authentication code 304 entered by the user requesting logon fails to yield a logon voiceprint that matches the registered voiceprint of the identified user, the computer may reject the logon request. Even if the logon authentication code 304 is successful, the computer would still reject the logon request if the password entered by the user fails to match the registered password." (par. 0104).
c) Malpani (US 20140139318): "A technique for mapping a biometric credential of a user to a data value such as a key or password. A database stores multiple entries of biometric templates and associated data values for different users. One of the entries is a match for a particular user, and the remaining entries are randomly selected. The number of entries is reasonably large to provide a desired degree of randomness for a given entry, but smaller than a key space of the data values. Based on an input of a biometric sample of the user, a best match is selected from the entries of biometric templates, and the associated data value is used to authenticate the user. Two- or three-factor authentication can be provided. Additional factors can include a password provided by the user and a key which is encrypted by the data value of the matching entry." (abstract).
However, the references, either singly or in combination, fail to teach or suggest:
“receiving, from a client system of a first user and from a second user, a biometric input used to identify the second user; 
sending, to the client system, a personal identifier for presentation to the second user; 
receiving, from the client system in response to the presentation of the personal identifier to the second user, an audio input from the second user; 
determining, based on a comparison of the audio input to a voiceprint of the second user, wherein the voiceprint comprises audio data for auditory identification of the second user, whether the audio input comprises the personal identifier spoken by the second user; and 
authenticating the second user to access an online account associated with the second user via the client system if the audio input is determined to be spoken by the second user and comprise the personal identifier spoken by the second user.”
	At best, the references disclose use of either biometrics or voiceprint as means for authenticating a user logging into a device or web site. There is no explicit teaching or suggestion that biometric authentication serves a first level of authentication before a user is next presented with a second-level authentication through voice. Moreover, the references do no teach or suggest such a specific implementation of two-factor authentication within the realm of a second user authenticating themselves using a client system of a first user.

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443